DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated 11/4/2020 in which claims 1,19, and 28 have been amended, claims 13, 20-27, and 29-36 have been canceled.  Thus, the claims 1-12, 14-19, and 28 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2020 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Yanbin Xu, Reg. No. 65,418 in an e-mail dated Feb. 19, 2021.
The application has been amended as follows: 
1. (Currently Amended)  An offline transaction implementation method, comprising:
determining, by a payment server in response to a request of a user for registering with a credit transaction service of a merchant, whether credit information of a user account meets a condition;

displaying, by the merchant transaction management system after receiving the account information of the user, guidance information on a display screen of the merchant transaction management system to guide the user to input a biometric characteristic;
storing, by the merchant transaction management system after collecting the biometric characteristic input by the user, a binding relationship between the biometric characteristic and the account information into a registered user library of the merchant, prompting the user that the registration succeeds, and controlling, by the merchant transaction management system, a gate of a store of the merchant to open for allowing the user to walk into the store and to close after the user walks into the store, wherein the store is an unattended store; and
controlling, by the merchant transaction management system, in response to determining that the user has not left the store by detecting that the gate of the store is not triggered to open from inside of the store, a biometric characteristic collection apparatus to stop collecting user biometric characteristics, to prevent the biometric characteristic collection apparatus from being used by other users to open the gate to enter the store.

19. (Currently Amended)  An offline transaction implementation method, applied to a payment server, comprising:
determining, in response to a request of a user for registering with a credit transaction service of a merchant, whether credit information of a user account meets a condition;
provisioning the credit transaction service of the merchant for the user account when determining that the credit information of the user account meets the condition, and sending account information of has not left the store by detecting that a gate of the store is not triggered to open from inside of the store, a biometric characteristic collection apparatus to stop collecting user biometric characteristics, to prevent the biometric characteristic collection apparatus from being used by other users to open the gate to enter the store;
receiving bill information sent by the merchant transaction management system, wherein the account information is carried in the bill information; and
performing a bill payment operation according to the user account corresponding to the account information.

28. (Currently Amended)  An offline transaction implementation method, applied to a merchant transaction management system, comprising:
receiving account information of a user sent by a payment server after provisioning a credit transaction service of a merchant for a user account in response to a request of the user for registering with the credit transaction service of the merchant;
displaying guidance information on a display screen of the merchant transaction management system to guide the user to input a biometric characteristic, after receiving the account information of the user; 
storing a binding relationship between the biometric characteristic and the account information into a registered user library of the merchant after collecting the biometric characteristic input by the user, prompting the user that the registration succeeds, and controlling a gate of a store of the merchant to open for allowing the user to walk into the store and to close after the user walks into the store, wherein the store is an unattended store; and
has not left the store by detecting that the gate of the store is not triggered to open from inside of the store, a biometric characteristic collection apparatus to stop collecting user biometric characteristics, to prevent the biometric characteristic collection apparatus from being used by other users to open the gate to enter the store.
Allowable Subject Matter
Claims 1-12, 14-19, and 28 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record individually or as a combination disclose the claimed invention.  Examiner also finds Applicant’s arguments persuasive.  Thus, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693